DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Eshelman et al. in US Patent 6774795 in view of Tran in US Publication 2014/0077946 and Stepp in US Publication 2013/0136436.
Eshelman teaches a posture support device, comprising: a main body (10) to support a weight of a user thereon; a control unit (the “electronic components” – Column 3, line 16) disposed within at least a portion of the main body to connect the user to an external mobile device of a third party in response to an emergency (via the “emergency notification sequence stored in the electronic assistant capable of calling for assistance through the cell phone” – see Abstract), and a speaker (11) disposed on at least a portion of the main body to emit at least one sound received from the external mobile device during conversations with the third party. 
Eshelman is silent on the use of a screen. To display the third party. Tran teaches an emergency responsive system with a control unit including a screen (1382) to display a third party on the control unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eshelman by using a cell phone with a screen as taught by Tran in order to better communicate with the third party during the emergency. 
Eshelman, as modified, is silent on the use of a medication compartment. Stepp teaches a posture support device including a medication compartment (10) disposed around at least a portion of a main body (12) to store at least one medication therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eshelman, as modified, by adding a medication compartment as taught by Stepp in order to allow the user to carry other objects on the cane.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Eshelman, as modified, as applied to claim 1 above, and further in view of Shyu in US Publication 2012/0204919. Eshelman, as modified, is silent on the details of the main body. Shyu teaches a posture support device including a main body comprising an outer portion (2); an inner portion slidably (22) disposed within at least a portion of a base of the outer portion to move telescopically in and out of the outer portion; and a storage compartment (20) disposed within at least a portion of the outer portion and the inner portion to store at least one item therein, and an umbrella (3) removably disposed within at least a portion of the storage compartment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eshelman, as modified, by using a telescoping main body with a compartment containing an umbrella as taught by Shyu in order to allow the user to adjust the height to their needs and protect the user from the rain.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eshelman, as modified, as applied to claim 1 above, and further in view of Hood in US Patent 10186129. Eshelman, as modified, teaches that the control unit comprises: a communication unit (the “cell phone”) disposed within at least a portion of the control unit to provide a live feed of the user to the external mobile device and the inclusion of a sensor, but is silent on the use of a specific sensor. Hood teaches a posture support device including a sensor disposed within at least a portion of the control unit to alert the third party via the communication unit in response to a sudden change in height of the main body (see Column 5, line 37) and the weight of the user on the main body (via 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eshelman, as modified, by adding sensors as taught by Hood in order to better protect the user from falling.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eshelman, as modified, as applied to claim 1 above, and further in view of Ortiz in US Patent 7445016. Eshelman, as modified, is silent on the use of a pivoting handle. Ortiz teaches a posture support device including a handle (14) pivotally disposed on at least a portion of a first end of a main body (12) to facilitate gripping thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eshelman, as modified, by adding a pivoting handle as taught by Ortiz in order to provide a shock-absorbing function.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eshelman, as modified, as applied to claim 5 above, and further in view of Gordon in US Patent 7647937. Eshelman, as modified, is silent on the use of a tripod. Gordon teaches a posture support device including a tripod assembly (11) disposed on at least a portion of a second end of a main body (12) to stabilize the main body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eshelman, as modified, by adding a tripod as taught by Gordon in order to better protect the user from falls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krauss ‘945 & ‘624, Hyde, Nazarian, Challa, Petersen, Hall et al., and Yu teach posture support devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636